DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4, and similarly Claim 12; Claim 4 and similarly Claim 12, recites “wherein the menu data from the PoS system is stored locally at the system, and wherein the system is further configured to determine if there has been a change in the menu data at the PoS system relative to the menu data from the PoS system that is stored locally, wherein if there is no change in the menu data at the PoS system, retrieving the menu data from the PoS system comprises retrieving the menu data that is stored locally, and if there is a change in the menu data at the PoS system, retrieving the menu data from the PoS system comprises retrieving the menu data stored at the PoS system”  The examiner notes the POS system claimed for retrieving local and retrieving if there is change appears to be the same POS system, claimed.  The examiner requests clarification as this causes the claim to be indefinite.  Is the POS system checking to see if the local menu has a change and if so retrieving it from an external POS system?  Or is it some other arrangement where there is an updated menu at the POS system in which the POS system recognizes the change and retrieves the menu from the updated menu at the POS system? The examiner as currently claimed, the language as noted above causes the claim to be indefinite. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim(s) 1-18 the claimed invention is directed to abstract idea without significantly more.  The claim(s) recites concepts of generating a menu.
Claim 1, and similarly Claim 10, recite:




and in response to a trigger to generate the 
retrieve menu data from the PoS system at the establishment; 
retrieve supplemental information for the retrieved menu data; 
generate the 
transmit the 
The steps as recited in the claims focus on retrieving menu data, retrieving supplemental information, generating a menu, and transmitting the menu to a user. Thus, under its broadest reasonable interpretation, such limitations, cover performance of the limitation in the mind but for the recitation of generic computer components (i.e., interface, processor, memory. electronic device/display and pos).  More specifically, the examiner notes that the concepts above are steps the human mind can perform with the aid of pencil and paper i.e., a first user retrieving menu data, retrieving supplemental information, and generating a menu to pass to another user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, such claims can additionally fall under Certain Methods Of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instruction. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of i.e., (i.e., interface, processor, memory. electronic device/display and pos) to perform the aforementioned steps. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., retrieval and generation of data between two devices). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements i.e., interface, processor, memory. electronic device/display and pos to perform the aforementioned steps to perform the aforementioned steps are well-understood, routine, and conventional and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory.
Regarding Claims 2-9 and 11-18; these claims recites limitations that further define the same abstract idea as noted in Claim(s) 1 and/or Claim 10 respectfully.  Therefore they are considered patent ineligible for the reasons given above.  
The claim is not patent eligible.

Regarding Claim(s) 19-20 the claimed invention is directed to abstract idea without significantly more.  The claim(s) recites concepts processing a payment.
Claim 19, recites:
A method of processing a customer payment for an establishment, comprising: 
receiving a request from 
identifying a user account corresponding to the user and an establishment account corresponding to the establishment;
 retrieving session information from a point of sale (PoS) system at the establishment indicative of the bill for the user; 
receiving an indication of a payment method from 
determining if the payment method is accepted by the establishment based on the establishment account; and processing the payment from the user to the establishment with the payment method when it is determined that the payment method is accepted by the establishment.
The steps as recited in the claims focus on receiving a request ot settle a bill, identifying associated accounts, retrieving information from a POS, retrieving an indication of payment, and seeing if the payment method is accepted and processing. Thus, under its broadest reasonable interpretation, such limitations, cover performance of the limitation in the mind but for the recitation of generic computer components (i.e., electronic device).  More specifically, the examiner notes that the concepts above are steps the human mind can perform with the aid of pencil and paper i.e., a waiter receiving an indication to settle from a customer; identifying customer/restaurant information, looking up the dining information (i.e., session) from the POS, seeing what payment method is being used by a customer and either processing or declining the payment  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, such claims can additionally fall under Certain Methods Of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instruction. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of i.e., (i.e., electronic device) to perform the aforementioned steps. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic communication between a device). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements i.e., electronic device to perform the aforementioned steps to perform the aforementioned steps are well-understood, routine, and conventional and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory.
Regarding Claims 20; these claims recites limitations that further define the same abstract idea as noted in Claim(s) 19 respectfully.  Therefore they are considered patent ineligible for the reasons given above.  
The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derks et al. (US 2013/0211814 A1) in view of Chopra et al. (US 2013/0311311 A1).

Regarding Claim 1, and similarly Claim 10;
Derks discloses a discloses a system for generating a digital menu (i.e., filtered) for an establishment (Abstract) comprising: 
communicate via the communication interface with a point-of-sale (PoS) system located at the establishment remote from the processing unit (FIG. 3 – Restaurant Kiosk w/ Menu data); and 
in response to a trigger to generate the digital menu (i.e., filtered) of the establishment ([0024] – communication can be established.... menu  data 308 can be downloaded to the application),
 menu data from the PoS system at the establishment (FIG. 2 – Receive menu data from a restaurant) 
retrieve supplemental information for the retrieved menu data (FIG. 2 – Filter the menu data using the stored list of food criteria) 
generate the digital menu (i.e., filtered) based on the retrieved menu data and the supplemental information (FIG. 2 – Filter the menu data using the stored list of food criteria); and
 [display] the digital menu (i.e., filtered) to the electronic device for display to the user (FIG. 2 – Display the filtered menu).
While Derks discloses display of a filtered digital menu (FIG. 2), Derks fails to explicitly a “complete” digital menu and further fails to explicitly disclose:
a communication interface for communicating via one or more communication networks; a processing unit; and 
a memory storing non-transitory computer-readable instructions which, when executed by the processing unit, configure the system to: 
communicate via the communication interface with an electronic device of a user;
...
transmit the digital menu to the electronic device for display to the user.
However, in an analogous art, Chopra teaches
a communication interface for communicating via one or more communication networks; a processing unit (FIG. 1); and 
a memory storing non-transitory computer-readable instructions which, when executed by the processing unit (FIG. 1), configure the system to: 
communicate via the communication interface with an electronic device of a user (FIG. 1);
communicate via the communication interface with [restaurant provider] (FIG. 1)
in response to a trigger generate the digital menu of the establishment ([0041] – no user undesired ingredients... These menu items and menu components are preferably organized by provider into a list referred to as the Tier 1 list and [0041] and [0042] - Those items, components/sub-components that have a `substitution`/`removable` code are preferably organized into a list at 31 referred as the Tier 2 list. These items are also displayable at 33 on the user's mobile device 35 or computer display 14 and [0043] - Since these foods cannot be substituted with other foods, they should be avoided by the user. These items are put into a list referred to as the Tier 3 list 32 which depending on user preference may or may not be displayable at 33 to a mobile or stationary user.), 
retrieve supplemental information for the retrieved menu data  ([0040]-[0041] –  The food/ingredient codes 93 for the providers on the short list are then compared at 94 to the ingredient codes 80 for the foods inputted by the user as being undesired or allergens. The results of the comparison are then segregated into two separate categories. The category with no matches between the user codes 80 and the provider codes 93 contains all menu items and menu components/sub-components which are assigned by database 101. These menu items and menu components/sub-components contain no user undesired ingredients and as such should be suitable for the user's consumption. These menu items and menu components/sub-components are preferably organized by provider into a list referred to as the Tier1 list at 95 which is displayable at 33 on the user's mobile device 35 or computer display 14... no user undesired ingredients... These menu items and menu components are preferably organized by provider into a list referred to as the Tier 1 list and [0041] and [0042] - Those items, components/sub-components that have a `substitution`/`removable` code are preferably organized into a list at 31 referred as the Tier 2 list. These items are also displayable at 33 on the user's mobile device 35 or computer display 14 and [0043] - Since these foods cannot be substituted with other foods, they should be avoided by the user. These items are put into a list referred to as the Tier 3 list 32 which depending on user preference may or may not be displayable at 33 to a mobile or stationary user.),
generate the digital menu (i.e., complete) based on the retrieved menu data and the supplemental information  ([0041] – no user undesired ingredients... These menu items and menu components are preferably organized by provider into a list referred to as the Tier 1 list and [0041] and [0042] - Those items, components/sub-components that have a `substitution`/`removable` code are preferably organized into a list at 31 referred as the Tier 2 list. These items are also displayable at 33 on the user's mobile device 35 or computer display 14 and [0043] - Since these foods cannot be substituted with other foods, they should be avoided by the user. These items are put into a list referred to as the Tier 3 list 32 which depending on user preference may or may not be displayable at 33 to a mobile or stationary user.),
transmit the digital menu (i.e., complete) to the electronic device for display to the user ([0041] – no user undesired ingredients... These menu items and menu components are preferably organized by provider into a list referred to as the Tier 1 list and [0041] and [0042] - Those items, components/sub-components that have a `substitution`/`removable` code are preferably organized into a list at 31 referred as the Tier 2 list. These items are also displayable at 33 on the user's mobile device 35 or computer display 14 and [0043] - Since these foods cannot be substituted with other foods, they should be avoided by the user. These items are put into a list referred to as the Tier 3 list 32 which depending on user preference may or may not be displayable at 33 to a mobile or stationary user.).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of system architecture elements of Chopra and the digital menu (i.e., complete) of the Chopra reference(s) for system architecture elements and the digital menu (i.e., filtered) of the Derks reference. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 2, and similarly Claim 11;
Derks in view of Chopra disclose the system to Claim 1.
Derks further discloses wherein the trigger to generate the digital menu is a request for the digital menu received from the electronic device of the user (FIG. 7 [0024] and [0028] – user mobile device connects with a network associated with the eating establishment).
Chopra additionally teaches wherein the trigger to generate the digital menu is a request for the digital menu received from the electronic device of the user (Chopra, [0040] – customer decides to execute a search... These menu items and menu components/sub-components are preferably organized by provider into a list referred to as the Tier1 list at 95 which is displayable at 33 on the user's mobile device 35 or computer display 14. and [0041]-[0043]).

Regarding Claim 5 and similarly Claim 14;
Derks in view of Chopra disclose the system to Claim 1.
Chopra further teaches wherein the supplemental information is provided by a client of the system (Chopra, FIG. 3).
Similar motivation is noted for the combination of Chopra to Derks in view of Chopra as per Claim 1, above.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derks et al. (US 2013/0211814 A1) in view of Chopra et al. (US 2013/0311311 A1) and further in view of Kamensky (US 2016/0219398 A1).

Regarding Claim 3 and similarly Claim 12;
Derks in view of Chopra disclose the system to Claim 1.
Derks teaches wherein the trigger to generate the digital menu ([0024] – communication can be established.... menu  data 308 can be downloaded to the application) and further Chopra additionally teaches 0041] – no user undesired ingredients... These menu items and menu components are preferably organized by provider into a list referred to as the Tier 1 list and [0041] and [0042] - Those items, components/sub-components that have a `substitution`/`removable` code are preferably organized into a list at 31 referred as the Tier 2 list. These items are also displayable at 33 on the user's mobile device 35 or computer display 14 and [0043] - Since these foods cannot be substituted with other foods, they should be avoided by the user. These items are put into a list referred to as the Tier 3 list 32 which depending on user preference may or may not be displayable at 33 to a mobile or stationary user.), 
Derks in view of Chopra fail to explicitly disclose wherein the trigger to generate the digital menu is an expiry of a predetermined time period since the digital menu was previously generated.
However, in an analogous art, Kamensky teaches wherein the trigger [to update] is an expiry of a predetermined time period since the digital menu was previously generated ([0125]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamensky to the trigger of Derks in view of Chopra to include wherein the trigger [to update] is an expiry of a predetermined time period since the digital menu was previously generated
One would have been motivated to combine the teachings of Kamensky to Derks in view of Chopra to do so as it provides / allows regular updates (Kamensky, [0125]). 

Claim(s) 4, 6, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derks et al. (US 2013/0211814 A1) in view of Chopra et al. (US 2013/0311311 A1) and further in view of Examiner’s Official Notice.

Regarding Claim 4 and similarly Claim 13;
Derks in view of Chopra disclose the system to Claim 1.
Derks in view of Chopra fail to explicitly disclose wherein the menu data from the PoS system is stored locally at the system, and wherein the system is further configured to determine if there has been a change in the menu data at the PoS system relative to the menu data from the PoS system that is stored locally, wherein if there is no change in the menu data at the PoS system, retrieving the menu data from the PoS system comprises retrieving the menu data that is stored locally, and if there is a change in the menu data at the PoS system, retrieving the menu data from the PoS system comprises retrieving the menu data stored at the PoS system.
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in the computing arts to use data that is stored locally on a device that is cached, however if the device known the data stored locally requires change based on new data on the device and/or from external sources to merge, update, or resync the stored local data with the new changed data.  
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to the trigger of Derks in view of Chopra to include the features as noted above.
One would have been motivated to combine the teachings of EON to Derks in view of Chopra to do so as it provides / allows a device to use cached data for faster responses versus constantly pulling data from external sources, yet still keeping the cached data up to date.  

Regarding Claim 6 and similarly Claim 15;
Derks in view of Chopra disclose the system to Claim 1.
Derks in view of Chopra fail to explicitly disclose wherein retrieving the supplemental information comprises retrieving the supplemental information from one or more external data sources.
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in the e-commerce arts to retrieve supplemental information regarding a user profile or preference from an external source (i.e., cloud provider, third party, etc.) in order to aid in filtering or modifying specific data processing (i.e., obtaining user preferences from an external server to adjust computer settings, adjust smart systems to user likings, adjust data presentation based on use preference, etc.).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to the supplemental information of Derks in view of Chopra to include the features as noted above.
One would have been motivated to combine the teachings of EON to Derks in view of Chopra to do so as it provides / allows a user to store preference information that can be used by many service providers.   

Claim(s) 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derks et al. (US 2013/0211814 A1) in view of Chopra et al. (US 2013/0311311 A1) and further in view of Rosenberg (US 2006/0186197 A1).

Regarding Claim 7 and similarly Claim 16;
Derks in view of Chopra disclose the system to Claim 1.
	Derks discloses the POS system (FIG. 3).
Derks in view of Chopra fail to explicitly disclose wherein the system is further configured to receive a user order from the electronic device via the digital menu, and is configured to update the PoS system directly with the user order.
However, in an analgous art, Rosenberg teaches wherein the system is further configured to receive a user order from the electronic device via the digital menu, and is configured to update the [restaurant] system directly with the user order ([0038] and [0042]-[0043] – server (i.e., pos system) and [0077]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenberg to the POS system of Derks in view of Chopra to include wherein the system is further configured to receive a user order from the electronic device via the digital menu, and is configured to update the PoS system directly with the user order.
One would have been motivated to combine the teachings of Rosenberg to Derks in view of Chopra to do so as it provides / allows enabling one or more customers to engage in wireless interactions with the waiters and/or other workers of a restaurant, the one or more customers using wireless computing devices within the restaurant to communicate with a restaurant computer or computers (Rosenberg, [0003]).

Regarding Claim 8 and similarly Claim 17;
Derks in view of Chopra and Rosenberg disclose the system to Claim 7.
Rosenberg further teaches wherein the system is further configured to receive location information associated with the user order identifying at least one of a table number and a seat number of the user, and updating the PoS system with the user order comprises associating the at least one of the table number and the seat number of the user with the user order (Rosenberg, [0077] - As previously described the user has the ability within a restaurant to use a portable computing device 106 to: (a) indicate a table identification value and/or seat identification value corresponding to his or her then current location within the restaurant; (b) have a menu of available food and drink items be transferred as a digital file to the user's portable computing device and be displayed to the user, the menu including and/or reflecting then current updates such as daily specials and/or dish availability restrictions and/or market price fluctuations; (c) place an order of specific food and drink selections from the menu of the restaurant, the order including preparation characteristics and/or service characteristics for one or more selections, the order to be delivered to the user at the current location within the restaurant as indicated by the table identification value and/or seat identification value by one or more attendants of the restaurant; (d) request a drink refill be delivered to his or her then current location within the restaurant by an attendant of the restaurant, (e) request that a bill be delivered to the current location within the restaurant by an attendant of the restaurant; (f) request that dishes be cleared from the current location within the restaurant by an attendant of the restaurant; (g) request that a next course be served to the current location within the restaurant by an attendant of the restaurant; (h) request that payment be collected and change delivered to the current location within the restaurant by an attendant of the restaurant;).
Similar motivation is noted for the combination of Rosenberg to Derks in view of Chopra as per Claim 7, above.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derks et al. (US 2013/0211814 A1) in view of Chopra et al. (US 2013/0311311 A1) and Rosenberg (US 2006/0186197 A1) and further in view of L’Heureux et al. (US 2014/0257877 A1) and Jones et al. (US 2010/0010912 A1).

Regarding Claim 9 and similarly Claim 18;
Derks in view of Chopra and Rosenberg disclose the system to Claim 7.
Rosenberg further teaches wherein the system is further configured to receive a request from the electronic device of the user to settle a bill for the user order (FIG. 8 – Bill and [0069] - Now referring to FIG. 8. As shown in FIG. 8, a representation of the bill as displayed on the screen is shown. The restaurant computer 104 transmits the bill to the PDA 106 upon a user request.); to retrieve session information from the PoS system at the establishment indicative of the bill for the user (FIG. 8 – represents session information); to receive an indication of a payment method from the electronic device of the user (FIG. 8 – Charge Card);
[Similar motivation is noted for the combination of Rosenberg as per Claim 16 above]
Derks in view of Chopra and Rosenberg fail to explicitly disclose
to identify a user account corresponding to the user and an establishment account corresponding to the establishment;
...
 to determine if the payment method is accepted by the establishment based on the establishment account; and to process the payment from the user to the establishment with the payment method when it is determined that the payment method is accepted by the establishment.
However, in an analogous art, L’Heureux teaches concepts of to identify a user account corresponding to the user and an establishment account corresponding to the establishment (L’Heureux.[0014]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of L’Heureux to the system of Derks in view of Chopra and Rosenberg to include to identify a user account corresponding to the user and an establishment account corresponding to the establishment.
One would have been motivated to combine the teachings of L’Heureux, to Derks in view of Chopra and Rosenberg to do so as it provides / allows to reduce time with respect ordering food (L’Heureux, [0001]).
However, in an analogous art, Jones teaches concepts of to determine if the payment method is accepted by the establishment based on the establishment account (Jones, FIG. 3 and [0101] - For example, the vendor system may determine whether an item is available, whether a user payment method is accepted for the purchase, etc. Control is passed to operation 335 and process 300 continues); and to process the payment from the user to the establishment with the payment method when it is determined that the payment method is accepted by the establishment (Jones, FIG. 3 and [0106]-[0107]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones to the system of Derks in view of Chopra and Rosenberg and L’Heureux to include to determine if the payment method is accepted by the establishment based on the establishment account; and to process the payment from the user to the establishment with the payment method when it is determined that the payment method is accepted by the establishment
One would have been motivated to combine the teachings of Jones to Derks in view of Chopra and Rosenberg and L’Heureux to do so as it provides / allows assisting a user to make a purchase (Hibes [0003]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2006/0186197 A1) in view of L’Heureux et al. (US 2014/0257877 A1) and Jones et al. (US 2010/0010912 A1).

Regarding Claim 19;
Rosenberg discloses a method of processing a customer payment for an establishment (FIG. 8 and [0069]) comprising:
 receiving a request from the electronic device of the user to settle a bill for the user order (FIG. 8 – Bill and [0069] - Now referring to FIG. 8. As shown in FIG. 8, a representation of the bill as displayed on the screen is shown. The restaurant computer 104 transmits the bill to the PDA 106 upon a user request.); retrieving session information from the PoS system at the establishment indicative of the bill for the user (FIG. 8 – represents session information); receiving an indication of a payment method from the electronic device of the user (FIG. 8 – Charge Card);
Rosenberg fail to explicitly disclose
identifying a user account corresponding to the user and an establishment account corresponding to the establishment;
...
determining if the payment method is accepted by the establishment based on the establishment account; and processing the payment from the user to the establishment with the payment method when it is determined that the payment method is accepted by the establishment.
However, in an analogous art, L’Heureux teaches concepts of identifying a user account corresponding to the user and an establishment account corresponding to the establishment (L’Heureux.[0014]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of L’Heureux to the system of Rosenberg to include identifying a user account corresponding to the user and an establishment account corresponding to the establishment.
One would have been motivated to combine the teachings of L’Heureux, to Rosenberg to do so as it provides / allows to reduce time with respect ordering food (L’Heureux, [0001]).
However, in an analogous art, Jones teaches concepts of determining if the payment method is accepted by the establishment based on the establishment account (Jones, FIG. 3 and [0101] - For example, the vendor system may determine whether an item is available, whether a user payment method is accepted for the purchase, etc. Control is passed to operation 335 and process 300 continues); and processing the payment from the user to the establishment with the payment method when it is determined that the payment method is accepted by the establishment (Jones, FIG. 3 and [0106]-[0107]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones to the system of Rosenberg and L’Heureux to include determining if the payment method is accepted by the establishment based on the establishment account; and processing the payment from the user to the establishment with the payment method when it is determined that the payment method is accepted by the establishment
One would have been motivated to combine the teachings of Jones to Rosenberg and L’Heureux to of to do so as it provides / allows assisting a user to make a purchase (Hibes [0003]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2006/0186197 A1) in view of L’Heureux et al. (US 2014/0257877 A1) and Jones et al. (US 2010/0010912 A1) and further in view of Examiner’s Official Notice.

Regarding Claim 20;
Rosenberg in view of L’Heureux and Jones disclose the method to Claim 19;
Rosenberg in view of L’Heureux and Jones fail to disclose wherein processing the payment comprises looking-up a real-time market price or exchange rate of an asset indicated by the payment method.
However the examiner takes Examiner’s Official Notice that it is notoriously old and well known in the payment arts to pay for an asset during a transaction using/looking-up real time market price (i.e., at a restaurant/shop when you pay for fresh seafood it is done by looking up real-time market price (i.e., what is listed by restaurant) for the fresh seafood).  
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to the system of Rosenberg in view of L’Heureux and Jones to include the features noted above.
One would have been motivated to combine the teachings of Jones, to Derks in view of Chopra and Rosenberg to do so as it provides / allows an entity to ensure they are receiving funds at the market value of an item/asset/good/etc.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627